Exhibit 10.1

THIRD AMENDMENT TO
FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(NewStar CP Funding LLC)
THIS THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT,
dated as of January 13, 2015 (this “Amendment”), is entered into by and among
NEWSTAR CP FUNDING LLC, as the Borrower (the “Borrower”), NEWSTAR FINANCIAL,
INC., as the Originator and the Servicer, the Lenders identified on the
signature pages hereto and WELLS FARGO SECURITIES, LLC, as the Administrative
Agent (in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the above-named parties have entered into that certain Fifth Amended
and Restated Loan and Servicing Agreement, dated as of November 5, 2012 (as
amended, the “Agreement”), by and among the Borrower, the Originator, the
Servicer, each of the Conduit Lenders and Institutional Lenders from time to
time party thereto, Wells Fargo Bank, National Association, as the Swingline
Bank, the Administrative Agent and U.S. Bank National Association, as the
Trustee;
WHEREAS, pursuant to and in accordance with Section 13.1 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.    Definitions.
Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.
SECTION 2.    Amendments.
2.1    The definition of “Concentration Limits” in Section 1.1 of the Agreement
is hereby amended to read as follows:
“Concentration Limits”: For the purposes of determining the Excess Concentration
Amount and the Maximum Availability, the following concentration limits shall
apply during the Revolving Period (and, for the avoidance of doubt, the
Concentration Limits shall not apply after the Revolving Period):
(i)    the aggregate Adjusted Borrowing Value of all Eligible Loans to Obligors
in the same Moody’s Industry Classification Group shall not exceed the greater
of (a) $17,500,000 (or $25,000,000 when the Facility Amount is $275,000,000 or
greater) and (b) 17.5% of the Borrowing Base; provided that (I) the aggregate
Adjusted Borrowing Value of all Eligible

1

--------------------------------------------------------------------------------



Loans to Obligors in the largest Moody’s Industry Classification Group may
constitute up to the greater of (a) $25,000,000 (or $35,000,000 when the
Facility Amount is $275,000,000 or greater) and (b) 25.0% of the Borrowing Base
and (II) the aggregate Adjusted Borrowing Value of all Eligible Loans to
Obligors in the second largest Moody’s Industry Classification Group may
constitute up to the greater of (a) $20,000,000 (or $28,000,000 when the
Facility Amount is $275,000,000 or greater) and (b) 20.0% of the Borrowing Base;
(ii)    the aggregate Adjusted Borrowing Value of all Eligible Loans to the same
Obligor shall not exceed:
(a) $12,500,000 if the Facility Amount is less than $225,000,000;
(b) $15,000,000 if the Facility Amount is greater than or equal to $225,000,000
but less than $325,000,000; and
(c) $20,000,000 if the Facility Amount is $325,000,000 or greater;
provided that up to three Obligors (including any Affiliate thereof and
excluding any Obligors with First Lien Last Out Loans and Second Lien Loans)
may, collectively, have an Adjusted Borrowing Value in an amount, as outlined
below, for the first 90 days after the acquisition by the Borrower as follows:
(x) $20,000,000 each if the Facility Amount is less than $325,000,000; and
(y) $27,500,000 each if the Facility Amount is $325,000,000 or greater;
(iii)    the aggregate Adjusted Borrowing Value of all Eligible Loans that are
Fixed Rate Loans shall not exceed $20,000,000 (or $28,000,000 when the Facility
Amount is $275,000,000 or greater);
(iv)    the aggregate Adjusted Borrowing Value of all Eligible Loans where the
related Obligor is organized under the law of Canada shall not exceed the
greater of (a) $15,000,000 (or $20,000,000 when the Facility Amount is
$275,000,000 or greater) and (b) 15.0% of the Borrowing Base;
(v)    the aggregate Adjusted Borrowing Value of all Eligible Loans rated “Caa1”
or lower shall not exceed the greater of (a) $25,000,000 (or $35,000,000 when
the Facility Amount is $275,000,000 or greater) and (b) 25.0% of the Borrowing
Base;

2

--------------------------------------------------------------------------------



(vi)    the aggregate Adjusted Borrowing Value of all First Lien Last Out Loans
and Second Lien Loans shall, collectively, not exceed the greater of (a) 17.5%
of the Borrowing Base and (b) $17,500,000 (or $22,500,000 when the Facility
Amount is $275,000,000 or greater); and
(vii)    the aggregate Adjusted Borrowing Value of all Second Lien Loans shall
not exceed the greater of (a) 5% of the Borrowing Base and (b) $5,000,000 (or
$7,500,000 when the Facility Amount is $275,000,000 or greater).
2.2    Clause (b) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended to read as follows:
(b)    such Loan is a First Lien Loan, First Lien Last Out Loan or Second Lien
Loan;
2.3    The definition of “Facility Amount” in Section 1.1 of the Agreement is
amended to read as follows:
“Facility Amount”: $375,000,000; provided that, at the election of the Borrower
at the direction of the Servicer, the Facility Amount may be reduced by up to
$100,000,000 at any point prior to the end of the Revolving Period pursuant to
Section 2.5(a)(x); provided further that the Facility Amount may be increased
upon the request of the Borrower and approval of the Administrative Agent in its
sole discretion in an amount up to $425,000,000 pursuant to Section 2.25.
Notwithstanding the foregoing, on or after the Termination Date, the Facility
Amount shall mean the Advances Outstanding.
2.4    The definition of “Minimum Equity Amount” in Section 1.1 of the Agreement
is amended to read as follows:
“Minimum Equity Amount”: As of any Measurement Date, an amount equal to the
greater of (i) (a) $60,000,000, if the Facility Amount is greater than
$325,000,000, (b) $52,500,000, if the Facility Amount is greater than
$275,000,000 but less than or equal to $325,000,000 or (c) $45,000,000, if the
Facility Amount is less than or equal to $275,000,000 and (ii) the sum of the
OLB of all Eligible Loans to the three largest Obligors included in the
Collateral; provided, however, that immediately prior to or following a
securitization where Wells Fargo is lead or joint lead bookrunner, the Servicer
may propose a temporary alternative Minimum Equity Amount and the Supermajority
may approve, amend or reject such proposal in its sole and absolute discretion;
and provided further that the “Minimum Equity Amount” shall not be decreased
following the end of the Revolving Period.
2.5    The definition of “Swingline Commitment” in Section 1.1 of the Agreement
is amended to replace the amount “$35,000,000” with the amount “$40,000,000”.

3

--------------------------------------------------------------------------------



2.6    Section 1.1 of the Agreement is amended to add the definition of “First
Lien Last Out Loan” thereto as alphabetically appropriate as follows:
“First Lien Last Out Loan”: A commercial loan that would constitute a First Lien
Loan but that, at any time prior to and/or after an event of default under the
related loan agreement of such Loan, will be paid after one or more tranches of
First Lien Loans issued by the same Obligor have been paid in full in accordance
with a specified waterfall or other priority of payments; provided that the
Administrative Agent may, in its sole discretion, designate a Loan that would
otherwise constitute a First Lien Last Out Loan as a First Lien Loan.
2.7    Section 1.1 of the Agreement is amended to add the definition of “First
Lien Loan” thereto as alphabetically appropriate as follows:
“First Lien Loan”: A commercial loan (a) that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (b) that is secured by a pledge of collateral, which security
interest is validly perfected and first priority under Applicable Law (subject
to Liens permitted under the applicable credit agreement that are reasonable and
customary for similar loans, and Liens accorded priority by law in favor of the
United States or any State or agency), and (c) for which the Servicer determines
in good faith that the value of the collateral securing the Loan on or about the
time of origination equals or exceeds the outstanding principal balance of the
Loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral; provided that, for the
avoidance of doubt, a First Lien Last Out Loan shall not constitute a First Lien
Loan unless the Administrative Agent, in its sole discretion, designates a Loan
that would otherwise constitute a First Lien Last Out Loan as a First Lien Loan.
2.8    Section 1.1 of the Agreement is amended to add the definition of “Second
Lien Loan” thereto as alphabetically appropriate as follows:
“Second Lien Loan”: A commercial loan that (i) does not satisfy all of the
requirements set forth in the definition of “First Lien Loan” or “First Lien
Last Out Loan”, (ii) is secured by a valid and perfected second priority Lien on
all of the Obligor’s assets constituting related property for the Loan (whether
or not there is also a lien of a higher or lower priority in additional
collateral), (iii) with respect to priority of payment obligations is pari passu
with the indebtedness of the holder with the second priority Lien, and (iv)
pursuant to an intercreditor agreement between the Borrower and the holder of
such first priority Lien, the amount of the indebtedness covered by such first
priority Lien is limited (in terms of aggregate dollar amount or percent of
outstanding principal or both).

4

--------------------------------------------------------------------------------



2.9    Section 1.1 of the Agreement is amended to add the definition of
“Securitization” thereto as alphabetically appropriate as follows:
“Securitization”: Any private or public term or conduit securitization
transaction undertaken by the Originator that is secured, directly or
indirectly, by any Loan currently or formerly included in the Collateral or any
portion thereof or any interest therein released from the Lien of this Facility,
including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization or term
facility, for which Wells Fargo Securities, LLC or an Affiliate thereof acts as
one of the underwriters or one of the placement agents.
2.10    Section 1.1 of the Agreement is amended to add the definition of “Third
Amendment Date” thereto as alphabetically appropriate as follows:
“Third Amendment Date”: January 13, 2015.
2.11    Clause (a) of Section 2.5 of the Agreement is amended to read as
follows:
(a)    The Borrower shall be entitled at its option (x) provided no Termination
Event has occurred and is continuing, upon the successful execution of a
Securitization or (y) upon three (3) Business Days’ prior written notice in the
form of Exhibit A-2 to the Administrative Agent (with a copy to the Trustee) and
the Lenders to either (i) terminate the Facility Amount in whole upon payment in
full of all Advances Outstanding, all accrued and unpaid Interest, any Breakage
Costs and Hedge Breakage Costs, any applicable Prepayment Premium and all other
Aggregate Unpaids, or (ii) reduce in part the portion of the Facility Amount
that exceeds the sum of the Advances Outstanding, upon payment of any applicable
Prepayment Premium provided that with respect to clause (x) above, (i) any such
reduction up to $100,000,000 shall solely reduce the Commitment of Wells Fargo
as a Revolving Lender and (ii) no Prepayment Premium shall be due in connection
with such reduction up to $100,000,000 of the Commitment of Wells Fargo as a
Revolving Lender. Any request for a reduction or termination pursuant to this
Section 2.5(a) shall be irrevocable. With respect to clause (y) above, the
Commitment of each Lender shall be reduced by an amount equal to its Pro-Rata
Share (prior to giving effect to any reduction of Commitments hereunder) of the
aggregate amount of any reduction under this Section 2.5(a).
2.12    The “Commitment” of Wells Fargo Bank, N.A. is hereby increased to equal
$350,000,000.
2.13    The “Commitment” on the cover of the Agreement is amended to be “U.S.
$375,000,000 (with an option to increase up to $425,000,000)”.

5

--------------------------------------------------------------------------------



SECTION 3.    Agreement in Full Force and Effect as Amended.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.    Representations and Warranties.
The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a)    this Amendment has been duly executed and delivered by it;
(b)    this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
(c)    there is no Termination Event, Unmatured Termination Event, or Servicer
Default that is continuing or would result from entering into this Amendment.
SECTION 5.    Conditions to Effectiveness.
The effectiveness of this Amendment is subject to (i) receipt by the
Administrative Agent of executed counterparts (or other evidence of execution,
including facsimile signatures, satisfactory to the Administrative Agent) of
this Amendment, (ii) receipt by the Administrative Agent of an opinion of
counsel to the Borrower in form and substance acceptable to Administrative
Agent, (iii) receipt by Wells Fargo Bank, N.A. of a new Variable Funding Note
and a new Swingline Note reflecting the amended commitments effectuated hereby
in exchange for its existing notes and (iv) receipt by the parties hereto of all
fees payable on the date hereof pursuant to the fee letters related hereto.
SECTION 6.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c)    This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

6

--------------------------------------------------------------------------------



(d)    The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.
(e)    Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(f)    This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of Page Intentionally Left Blank]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
BORROWER:
NEWSTAR CP FUNDING LLC
 


By: NewStar Financial, Inc., its Designated Manager


By: /s/ JOHN KIRBY BRAY   
Name: John Kirby Bray
Title: Chief Financial Officer


THE ORIGINATOR AND SERVICER:
NEWSTAR FINANCIAL, INC.
 






By: /s/ JOHN KIRBY BRAY   
Name: John Kirby Bray
Title: Chief Financial Officer







[Signatures Continue on the Following Page]





713450721 08028148    S-1    Third Amendment to Fifth Amended and Restated LSA

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
WELLS FARGO SECURITIES, LLC
 
By: /s/ MATT JENSEN    
Name: Matt Jensen
Title: Vice President
REVOLVING AND SWINGLINE LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By: /s/ KEVIN SUNDAY    
Name: Kevin Sunday
Title: Managing Director
REVOLVING LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
 
By: /s/ JOHN SWAIN    
Name: John Swain
Title: Director






713450721 08028148    S-2    Third Amendment to Fifth Amended and Restated LSA